Exhibit32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 (Pursuant to Section906 of the Sarbanes-Oxley Act of 2002) In connection with the Quarterly Report on Form 10-Q for the quarter ended May 31, 2013 of Eco Ventures Group, Inc. (the “Company”) as filed with the Securities and Exchange Commission on the date hereof (the “Report”) and pursuant to 18. U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, I, Mark Cox, Chief Financial Officer of the Company, certify, that to my knowledge: 1.The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2.The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. August 23, 2013 /s/Randall Lanham Randall Lanham President & Chief Financial Officer (Principal Accounting Officer) Note: A signed original of this written statement required by Section906 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
